     Case 2:20-cv-00103-PLM-MV ECF No. 11 filed 09/30/20 PageID.13 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                NORTHERN DIVISION
                                      ______

DONNELL WILLIAMS,

                     Plaintiff,                     Case No. 2:20-cv-103

v.                                                  Honorable Paul L. Maloney

CHARLES CARLSON et al.,

                     Defendants.
____________________________/

                                         JUDGMENT

              In accordance with the order issued this date:

              IT IS ORDERED that Plaintiff’s action is DISMISSED WITHOUT

PREJUDICE for lack of prosecution and failure to comply with the Court’s order.



Dated:    September 30, 2020                        /s/ Paul L. Maloney
                                                    Paul L. Maloney
                                                    United States District Judge
